DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, with traverse, of para-toluene sulfonamide as the species elected to begin prosecution is acknowledged.  
Inventor argues that the benzenesulfonamide derivative recited in claim 1 and the benzenesulfonamide derivative of formula (I) recited in claim 2 share a common structure.  And the examiner is in perfect agreement with inventor that this is so.  Given this shared structure, inventor further argues that these benzenesulfonamide compounds will all behave in the same way in the context of the claimed invention and would all yield the same intended result.  
As was outlined in the election/restriction requirement, when a Markush group is for alternatives of chemical compounds, the alternatives are regarded as being of similar nature where the following criteria are fulfilled: 

(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The examiner is in perfect agreement with inventor, in the context of the invention, that criteria (A) is fulfilled.  However, neither criteria (B)(1) nor (B)(2) is fulfilled.  As was pointed out in the election/restriction requirement, although the chemical compounds encompassed by the instant sets of benzenesulfonamide derivatives share a common structure, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of US 2017/0172951 A1.  This reference teaches a method of treating adenoid cystic carcinoma utilizing benzenesulfonamide derivatives (abstract).  That being the case, any novelty or nonobviousness of the instant methods must lie in the particular ligands which are bonded to the benzenesulfonamide core.  The benzenesulfonamide core itself is not structurally distinctive given the pertinent art.  
Inventor further argues that, due to structural similarity, there would be no burden to a complete search of the instant compounds.  
The examiner respectfully points out that the instant application is a national stage application filed under 35 USC 371.  (Note the ADS on record on 6/29/2020.)  That being the case, an election/restriction (i.e. lack of unity) requirement predicated upon an examination burden would be improper.  Only when applied to a regular domestic nonprovisional application filed under 35 USC 111(a) would an election/restriction requirement predicated upon an examination burden be considered proper.  Inventor’s arguments are not applicable in the instant application.  
	The election/restriction requirement, supported and outlined in detail in the election/restriction requirement of record on 3/3/2022, was proper and was made merely in order to facilitate the reasonably complete and thorough search to which inventor is entitled.  
The election/restriction requirement is hereby made FINAL.   

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer comprising administering a pharmaceutical composition comprising a benzenesulfonamide derivative and a pharmaceutically acceptable excipient, does not reasonably provide enablement for a method for preventing cancer comprising administering a pharmaceutical composition comprising a benzenesulfonamide derivative and a pharmaceutically acceptable excipient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (MPEP 2164.01(a)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claims are extraordinarily broad: “A method for preventing or treating cancer, comprising administering a pharmaceutical composition to a subject in need thereof, wherein the pharmaceutical composition comprises a benzenesulfonamide derivative, and a pharmaceutically acceptable excipient” (claim 8).  Extraordinarily, independent claim 8 is predicated upon the proverbial “magic bullet” (where that bullet is a benzenesulfonamide derivative) useful in the prevention and treatment of any and all cancers in any and all hosts.  Dependent claim 9 further defines the cancer.  Dependent claims 10 and 11 teach the addition of at least one additional anti-cancer therapy.  Dependent claim 12 teaches dosage.  Dependent claims 13-15 teach the effects of administration on the lipid raft and plasma membrane.  
b,c) The nature of the invention is determined in part by the state of the prior art.  
As even a cursory perusal of the medicinal arts reveals, they have not advanced to the point where complex diseases with a significant genetic component, such as cancer, can be said to be prevented.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that administration of benzenesulfonamide derivatives prevents cancer.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, benzenesulfonamide derivatives are actually efficacious in the prevention of cancer.  But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of cancer are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  

	The examiner respectfully suggests limiting the method of the independent claim to the treatment of cancer, something along the lines of: A method for treating cancer comprising administering a pharmaceutical composition to a subject in need thereof….
                                                        
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “…the cancer is more abundant with lipid rafts…” is unclear.  This limitation is predicated upon two relative terms “more” and “abundant” which render the claims indefinite.  The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As presently written, the public has no means to ascertain the metes and bounds of the claims.
	Clarification is in order.  

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “disturbs” and “disrupts” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As presently written, the public has no means to ascertain the metes and bounds of the claim.
	Clarification is in order.  

Markush Search
All claims have been examined with respect to formal matters.
The elected species has been searched and is not deemed free of the prior art.  
All claimed but as yet unexamined subject matter is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8, in so far as it reads on the elected species, is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 6,727,287 B2.
The reference teaches a method of inhibiting the growth of a tumor, a method of shrinking a tumor, and method of preventing a tumor in a human patient by administering an aqueous pharmaceutical composition comprising less than 10% by weight of a toluene sulfonamide (column 18, claims 21-23).  Para-toluene sulfonamide is explicitly taught (column 1, line 47; column 12, Table 1; column 13, Example 2; column 14, Example 3).  A variety of suitable pharmaceutical carriers are also explicitly taught (column 1, line 52; column 12, Table 1; column 13, Example 2; column 14, Example 3).  That is, the reference teaches a method for preventing or treating a cancer comprising administering a pharmaceutical composition comprising a benzenesulfonamide derivative and pharmaceutically acceptable excipient.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        6/15/2022